                  Case 3:19-cr-00377-WHA Document 63 Filed 11/26/19 Page 1 of 7




 1   RAMSEY & EHRLICH LLP
     MILES EHRLICH - #237954
 2   miles@ramsey-ehrlich.com
     ISMAIL RAMSEY - #189820
 3   izzy@ramsey-ehrlich.com
     AMY CRAIG - #269339
 4   amy@ramsey-ehrlich.com
     803 Hearst Avenue
 5   Berkeley, CA 94710
     (510) 548-3600 (Tel)
 6   (510) 291-3060 (Fax)
 7   Attorneys for Defendant
     ANTHONY LEVANDOWSKI
 8
 9                                 UNITED STATES DISTRICT COURT
10                             NORTHERN DISTRICT OF CALIFORNIA
11                                     SAN FRANCISCO DIVISION
12   United States,                                       )   Case No.: CR 19-00377-WHA
                                                          )
13                                                        )
                      Plaintiff,                          )   DEFENDANT ANTHONY
14                                                        )   LEVANDOWSKI’S REPLY IN
             v.                                           )   SUPPORT OF MOTION FOR BILL
15                                                        )   OF PARTICULARS
     Anthony Levandowski,                                 )
16                                                        )
                      Defendant                           )   Date:      December 3, 2019
17                                                        )   Time:      11:00 am
                                                          )   Courtroom: Courtroom 12 - 19th Floor
18                                                        )
                                                          )
19
20                                           I. INTRODUCTION

21           Federal Rule of Criminal Procedure 7(f) grants a court discretion to order a bill of
22   particulars when necessary to ensure that a defendant receives proper notice of the essential
23   elements of the offenses the government has lodged against him. Case law interpreting Rule 7(f)
24   provides that courts should freely grant requests for bills of particulars in technically complex
25   cases such as this. See, e.g., United States v. Akroush, No. 15-286, 2019 WL 2391808 at *4 (E.D.
26   Cal. June 6, 2019) (bill of particulars is appropriate where charges “are sufficiently complex and
27   unusual”); Dkt. 52-7 (United States v. Ward, Case No. 11-02123 at 5-6 (E.D. Wa. June 21, 2012)
28
                                                         1
     ANTHONY LEVANDOWSKI’S REPLY ISO MOTION FOR A BILL OF PARTICULARS
     CASE NO. CR 19-377-WHA
                Case 3:19-cr-00377-WHA Document 63 Filed 11/26/19 Page 2 of 7




 1   (ordering additional specificity to avoid placing defendant “in the position of having to guess
 2   which portions of [the documents identified]” constituted the trade secrets charged.)); see also
 3   United States v. Vasquez-Ruiz, 136 F. Supp. 2d 941, 943 (N.D. Ill. 2001) (granting bill of
 4   particulars because “[t]here is no good reason to require the defendant to engage in guesswork . .
 5   . .”).
 6            The government opposes Mr. Levandowski’s request for a bill of particulars on the
 7   (somewhat inconsistent) assertions that (1) it has already provided enough detail as to what the
 8   trade secrets are and/or (2) that it will do so by the time of its expert witness disclosures. But the
 9   government’s lack of conceptual clarity thus far—and its asserted right to shift and change the
10   trade secret definitions down the road—validates the need for a bill of particulars now. Put
11   simply, if the theory as to what constitutes the trade secrets in the schematic and design files

12   (counts 1 through 26) is really as simple as the government now suggests, then memorializing

13   that theory will not unduly burden the government. And it will provide Mr. Levandowski with

14   the clarity and certainty he needs to prepare his defense.

15                                            II. BACKGROUND

16            As this Court has noted, a major challenge in this case is that most of the counts involve

17   visual depictions of complex electro-mechanical systems—sometimes spread across multiple

18   pages—which consist of many different components. These constituent parts are put together in

19   a manner that reflects a wide variety of different engineering choices and concepts. The

20   indictment just lists the document for each count, but it does not specify which components or

21   features within each design document constitutes the information that is alleged to be the trade

22   secret. This lack of specificity requires Mr. Levandowski, in order to prepare his defense, to

23   guess what is the alleged trade secret. For instance, suppose a design file for System X has

24   components A through Z. Component A could be a trade secret, while B through Z could all be

25   publicly known. Or perhaps component B and L used together are the secret, while the other

26   components are readily ascertainable in the industry. Or finally, suppose all of the components

27   (A through Z) are publicly known in other configurations, but the trade secret at issue in this case

28
                                                         2
     ANTHONY LEVANDOWSKI’S REPLY ISO MOTION FOR A BILL OF PARTICULARS
     CASE NO. CR 19-377-WHA
               Case 3:19-cr-00377-WHA Document 63 Filed 11/26/19 Page 3 of 7




 1   is the specific implementation of all of these components together in System X—in other words,
 2   it is the unique and innovative way that all of the components are put together that is protected as
 3   secret, not readily ascertainable, and economically valuable because of its secrecy.
 4           The government is free to charge the case however it views the evidence. But the
 5   defense is entitled to know which theory the government is pursuing so that it may prepare a
 6   defense to the charges. The factual defense to a charge that Component A is the trade secret is
 7   almost certain to be different from the factual defense to a charge that System X, as a whole, is
 8   the trade secret. It may even require the selection of a different expert. Yet, the sparse and
 9   vaguely-worded indictment in this case does not specify which theory the government is
10   pursuing. So the defense has requested greater specificity.
11   A.      Government’s November 4th Letter

12           In its November 4, 2019, letter, the government sought to “clarify the trade secrets at

13   issue.” Dkt. 52-2 Exh. A at 1. The letter did, at first, appear in part to clarify the situation when

14   it cross-referenced the counts in the indictment to the trade secrets Waymo had alleged in the

15   underlying civil proceeding, describing them as being in “rough concordance.” Id. at 2. For

16   example, the government stated that “the documents charged in Count One through Five of the

17   Indictment contain alleged trade secrets Nos. 2 and 7, which were selected [by Waymo] for trial.

18   Similarly, Count 27 of the indictment contains alleged trade secret No. 90, also selected for

19   trial.” Id. at 2. This led the defense to believe that the government was proceeding (at least as to

20   some counts) on the basis of particular concepts or components of the designs in question. See

21   Dkt. 52-4 (setting out the descriptions of the trade secrets alleged in Courts 1-33 as provided by

22   the government). But then the government asserted in the same letter that it “reserved the right

23   to articulate different, additional, or modified trade secrets found within the particular files

24   identified in the Indictment.” Dkt. 52-2 Exh. A at 2 (emphasis added). Given this lack of clarity,

25   and the possibility of an ever-moving target, the defense moved for a bill of particulars.

26   //

27
28
                                                         3
     ANTHONY LEVANDOWSKI’S REPLY ISO MOTION FOR A BILL OF PARTICULARS
     CASE NO. CR 19-377-WHA
               Case 3:19-cr-00377-WHA Document 63 Filed 11/26/19 Page 4 of 7




 1   B.      Government’s Statements in its Opposition and at Hearing
 2           In its opposition brief and at the November 13 hearing, however, the government took a
 3   new and different tack. It stated emphatically that it was not alleging that the trade secrets were
 4   any particular components or features found within the referenced documents. Rather, it stated
 5   that the entire files—all of the components as implemented together—were the trade secrets
 6   charged. Dkt. 55 and Dkt. 60 (Transcript of Proceedings on November 13, 2019) (“Nov. 13
 7   Tr.”)). As the government stated at the hearing: “The Government’s assertion is that the entire
 8   schematic is the trade secret . . . . It is not our position—we are not asserting that the individual
 9   components or arrangements are individually charged as trade secrets.” Nov. 13 Tr. at 11:24-
10   12:3.
11           But then, a few minutes later, perhaps anticipating that it might later wish to wriggle

12   away from this clear commitment, the government suggested that, instead of ordering a bill of

13   particulars now, the court can just “police” the matter by examining the government’s expert

14   witness disclosures when they are due months from now. Id. at 17:14-19.

15                                            III.    ARGUMENT

16           The Court should order a bill of particulars now. The government knows—or at least

17   should know—what it charged. Waiting longer for clarity serves no valid purpose and will yield

18   nothing but needless confusion and delay.

19   A.      Counts 1 through 26

20           With respect to Counts 1 through 26, 1 the government can proceed on a narrow theory

21   that a particular concept or component is a trade secret, or it can allege that the whole design—as

22   this Court once put it, “the entire schematic lock, stock, and barrel”—is the trade secret. Waymo

23   v. Uber, C 17-00939 WHA, Dkt. 2219 at 14:18-19. The indictment does not provide clarity on

24   this point. Thus far, the government’s own statements on its theory of the case have not been

25   consistent. At one point they suggest that particular characteristics of the designs are the trade

26
     1
       The documents the government has identified for Counts 1 through 26 are schematics or designs,
27
     whereas the documents identified for Counts 27 through 33 are text documents (i.e., presentations,
28   instructions, manuals, and notes).
                                                         4
     ANTHONY LEVANDOWSKI’S REPLY ISO MOTION FOR A BILL OF PARTICULARS
     CASE NO. CR 19-377-WHA
               Case 3:19-cr-00377-WHA Document 63 Filed 11/26/19 Page 5 of 7




 1   secrets, and then at the hearing they say, no, it is the full designs in their entirety. Most troubling
 2   of all, the government seems to believe that it should not be required to commit at all to the
 3   definitions of the trade secrets it charged, and reserves the right to go to trial based on “different,
 4   additional, or modified trade secrets found within the particular files.”
 5           The defense takes the government at its word—most recently, in its representations to the
 6   Court at the November 13 hearing—that the theory charged by the grand jury is that the files in
 7   their entirety are the trade secrets alleged in each count. But the defense should not be required
 8   to run the risk that the government will change tack later if the evidence (or its confidence) were
 9   to change. The very purpose of a bill of particulars is to memorialize the government’s basic
10   theory of the case in a binding fashion so that all parties and the court may efficiently prepare for
11   trial. United States v. Davis, 854 F.3d 1276, 1293 (11th Cir. 2017).

12           The government offers no persuasive reason for declining a bill of particulars. The

13   defense is not asking for a “fully integrated trial theory.” Dkt. 55 (Govt. Opp.) at 4 (quoting

14   United States v. Addonizio, 451 F.2d 49, 64 (3d Cir. 1972)). The defense is simply seeking to

15   determine the most fundamental element of the offense charged—identification of the alleged

16   trade secrets. Nor is the defendant seeking to force the government “to describe in detail the

17   manner in which the crime was committed.” Id. (quoting United States v. Manetti, 323 F. Supp.

18   683, 696 (D. Del. 1971)). None of this has anything to do with the means or manner of the

19   offense, nor how the government may try to prove it through its witnesses or exhibits. The

20   defense is merely seeking clarification about “what will constitute the elements of the offense.”

21   5 LaFave et al., Criminal Procedure § 19.4(b) (4th ed. & 2018 update). And indeed, if a bill of

22   particulars is otherwise justified to provide sufficient notice, “it is of no consequence that the

23   requested information would . . . require[] the disclosure of evidence or the theory of the

24   prosecution.” United States v. Barnes, 158 F.3d 662, 665 (2d Cir. 1998).2

25
     2
      “[W]hile the goal of a bill of particulars can normally be served without requiring the government to lay
26   out its entire case or its theories, it remains true that if the information is necessary to serve the proper
     purposes of a bill, the defense motion should be granted even if the effect is the disclosure of evidence or
27
     of the prosecution's theories.” 1 Wright & Leipold, Fed. Prac. & Proc. Crim. § 130 (4th ed. & 2019
28   Update); see also id. n.27 (citing additional cases).
                                                           5
     ANTHONY LEVANDOWSKI’S REPLY ISO MOTION FOR A BILL OF PARTICULARS
     CASE NO. CR 19-377-WHA
               Case 3:19-cr-00377-WHA Document 63 Filed 11/26/19 Page 6 of 7




 1           And, in that respect, the government should be bound. “[A] bill of particulars, like the
 2   indictment, is designed to define and limit the government’s case.” United States v. Smith, 776
 3   F.2d 1104, 1111 (3d Cir. 1985). To be sure, the defense is not entitled to a binding preview of
 4   the government’s trial strategy. But the defense and the court are entitled to a binding statement
 5   of what was charged, and what will constitute the essential elements of the offenses at trial. If
 6   the government’s theory is that the whole files in their entirety constitute the trade secrets
 7   charged, then it should commit to that theory in a bill of particulars. It is profoundly unfair to
 8   require the defense to guess at all the ways the government might be framing the trade secret, to
 9   then endure all the wasted time and expense of asking its experts the wrong questions, only to be
10   told later, when trial is imminent, that the trade secrets at issue are something else entirely.
11   B.      Counts 27 through 33

12           In contrast to the schematics at issue in Counts 1 through 26, the documents the

13   government has identified for Counts 27 through 33 are narrative in nature: multi-page

14   presentations, instructions, manuals and notes, ranging from three to sixty-one pages in length.

15   See Dkt. 52 at 11-12 (describing these later counts). For example, the document identified for

16   Count 33, the “Chauffeur TL weekly updates – Q 4 2015,” is a 61-page spreadsheet containing

17   multiple columns of single-spaced notes in minuscule font and alleged generically to contain

18   “detailed technical information about Waymo’s short-term goals with respect to self-driving car

19   systems.” And for other counts, as we described in our opening brief, the government’s

20   description of the trade secret at issue does not match with the documents identified. See Dkt. 52

21   at 11. Without further explanation, Mr. Levandowski is left to guess at which portion of these

22   often lengthy documents constitutes the trade secret information he stands charged with stealing.

23                                           III.    CONCLUSION

24           Mr. Levandowski is entitled to understand the fundamental contours of the trade secret

25   charges he must defend against. Rule 7(f) provides the proper remedy in the form of a bill of

26   particulars.

27
28
                                                         6
     ANTHONY LEVANDOWSKI’S REPLY ISO MOTION FOR A BILL OF PARTICULARS
     CASE NO. CR 19-377-WHA
               Case 3:19-cr-00377-WHA Document 63 Filed 11/26/19 Page 7 of 7




 1           As to the design and schematic files in counts 1 through 26, the current problem is easily
 2   remedied. The government has stated emphatically that “the entire schematic is the trade secret.
 3   . . . we are not asserting that the individual components or arrangements are individually charged
 4   as trade secrets.” Nov. 13 Tr. at 11-12. The government should be ordered to commit to this
 5   position in a bill of particulars, and not be allowed to move the target (in other words, shift the
 6   sands) at a later date.
 7           For the remaining text-based trade secrets in counts 27-33, the government has not
 8   identified which portion of the information or ideas in these multi-page documents constitutes
 9   the trade secret charged. Dkt. 52 at 11-12 (describing the documents identified for Counts 27
10   through 33 in more detail.) It may be a single idea, a set of data, or a set of step-by-step
11   instructions. The defense simply needs to know the identity of the information that is alleged to

12   be the trade secret so it can investigate whether that information was protected as secret, not

13   readily ascertainable, and valuable by virtue of its secrecy. Whether these files contain trade

14   secrets is a core, foundational issue in this case. Postponing the identification of the charged

15   trade secrets to some later date deprives the defendant of the opportunity to effectively prepare

16   his defense and will cause needless delay and expense in readying this case for trial.

17
18   Date:    November 26, 2019                               Respectfully submitted,

19
20                                                            /s/
                                                              RAMSEY & EHRLICH LLP
21                                                            Miles Ehrlich
                                                              Ismail Ramsey
22                                                            Amy Craig
23
                                                              Counsel for Anthony Levandowski
24
25
26
27
28
                                                         7
     ANTHONY LEVANDOWSKI’S REPLY ISO MOTION FOR A BILL OF PARTICULARS
     CASE NO. CR 19-377-WHA
